

116 SRES 805 ATS: Providing for staff transition for a Senator if the results of the election for an additional term of office of the Senator have not been certified. 
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 805IN THE SENATE OF THE UNITED STATESDecember 17, 2020Mr. Blunt submitted the following resolution; which was considered and agreed toRESOLUTIONProviding for staff transition for a Senator if the results of the election for an additional term of office of the Senator have not been certified. 1.Staff transition if election results not certifiedSection 6 of Senate Resolution 458 (98th Congress), agreed to October 4, 1984, is amended—(1)in subsection (a)—(A)in paragraph (3)(A)—(i)in clause (i), by striking or at the end; (ii)in clause (ii)—(I)by striking but only; and(II)by adding or at the end; and(iii)by adding at the end the following: (iii)in an office of a Senator on the expiration of the term of office of such Senator as a Senator, if the Senator was a candidate in the general election for the next term of office and the office is not filled at the commencement of that next term,; and(B)in paragraph (4)—(i)in subparagraph (A)(ii), by striking paragraph (3)(A)(ii) and inserting clause (ii) or (iii) of paragraph (3)(A); and(ii)in subparagraph (B), by striking not later than 60 days after the date of the change or expiration of term of office, whichever is applicable, and inserting not later than 60 days after the date of the change for an eligible staff member described in clause (i) of paragraph (3)(A), or after the expiration of the term of office of the supervising Senator for an eligible staff member described in clause (ii) or (iii) of paragraph (3)(A),; (2)in subsection (c)(1)—(A)by striking not to exceed 60 days and inserting the following: “not to exceed—(A)in the case of a displaced staff member described in clause (i) or (ii) of subsection (a)(3)(A), 60 days; (B)by striking the period at the end and inserting , and; and(C)by adding at the end the following: (B)in the case of a displaced staff member described in clause (iii) of subsection (a)(3)(A), the earliest of—(i)60 days following the staff member’s date of termination;(ii)the date the staff member becomes otherwise gainfully employed; or(iii)if the supervising Senator qualifies for the next term of office as a Senator not later than 60 days after the staff member’s date of termination, the date of such qualification.; (3)by redesignating subsection (d) as subsection (e); and(4)by inserting after subsection (c) the following: (d)(1)Each displaced staff member described in clause (iii) of subsection (a)(3)(A) may, with the approval, direction, and supervision of the Secretary of the Senate, perform limited duties such as archiving and transferring case files.(2)With respect to a Senator who was a candidate in the general election for the next term of office and for which the office is not filled at the commencement of that next term, during the 60-day period beginning on the first day of that next term of office, the official office and State office expenses relating to—(A)archiving and transferring case files of the Senator, with prior approval by and upon vouchers approved and obligated by the Secretary of the Senate; and(B)rent for office space upon vouchers approved and obligated by the Sergeant at Arms and Doorkeeper of the Senate,shall be paid from the account for Miscellaneous Items within the contingent fund of the Senate..